Mr. Justice McDonald delivered the opinion of the court. Abstract of the Decision. 1. Mechanics’ liens, § 162*—what subcontractor suing owner and contractor at law must show. In an action under the Lien Act (Hurd’s Rev. St. ch. 82, sec. 28, J. & A. U 7166), to recover against the owner and contractor jointly for labor and materials furnished as subcontractor, plaintiff must show that he is entitled to a lien on the premises. 2. Mechanics’ liens, § 162*—what judgment in action at law by subcontractor against contractor and owner must recite. In an action under the Lien Act (Hurd’s Rev. St. ch. 82, sec. 28, J. & A. If 7166), to recover against the owner and contractor jointly for labor and materials furnished as subcontractor, the judgment must recite the date when the lien attached.